Citation Nr: 0829725	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-40 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from October 1955 to 
September 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was previously before the Board in February 2008, 
when it was remanded to ensure due process.  The case has 
been returned to the Board for appellate consideration.

This reopened claim of entitlement to service connection for 
a back disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

The Board notes that additional evidence was received into 
the record in May 2008, but that it was not considered by the 
RO in the most recent, June 2008 supplemental statement of 
the case.  The veteran has not waived RO consideration of the 
additional evidence.  As the decision herein grants the 
veteran's petition to reopen his claim for service connection 
for a back disability, there is no prejudice to the veteran 
by the Board's adjudication of the petition to reopen at this 
time, and a remand is not warranted pursuant to Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As the reopened claim of 
entitlement to service connection for a back disability is 
the subject of a remand below, the additional evidence will 
be considered by the RO prior to any appellate consideration 
of the reopened claim de novo.


FINDINGS OF FACT

1.  In an unappealed November 1970 rating decision, the RO 
denied the veteran's claim of entitlement to 
service connection for a back disability.   

2.  In a September 1975 rating decision, the RO denied the 
veteran's petition to reopen his previously denied claim of 
entitlement to service connection for a back disability.

3.  Evidence added to the record since the RO's September 
1975 decision was not previously of record, is not cumulative 
and redundant of other evidence previously considered, and 
when viewed in the context of the entire record, relates to a 
fact not previously established that is necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a back disability.  


CONCLUSIONS OF LAW

1.  The September 1975 RO decision that denied the veteran's 
petition to reopen a previously denied claim of entitlement 
to service connection for a back disability is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The February 2008 Board remand directed that corrective VCAA 
notice that was compliant with Kent be issued to the veteran 
and his representative.  A VCAA notice letter issued 
thereafter, in February 2008, was not essentially compliant 
with the Board remand.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
However, as the decision herein grants the petition to reopen 
the claim for service connection for a back disability, 
further development with regard to VA's duties to notify and 
assist pursuant to VCAA and Kent would serve no useful 
purpose.  


New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in February 2004, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Analysis

The veteran's claim of entitlement to service connection for 
a back disability was initially denied by the RO in a 
November 1970 rating decision.  No appeal was taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).

The veteran sought to reopen his claim, and in a September 
1975 rating decision, the RO denied his petition to reopen 
his previously denied claim of entitlement to service 
connection for a back disability.  This decision was not 
appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision as to the veteran's back disability included the 
veteran's service medical records, and a VA examination 
report.  

The veteran's service medical records reflect that the 
veteran was treated for complaints of back pain in May and 
September 1956 and again in July and November 1957.  In 
September 1956, he reported no history of trauma.  Physical 
examination, and X-ray examination, in September 1956, were 
negative.  In July 1957, physical examination was negative 
except for slight limitation of motion, and x-rays revealed 
slight narrowing of the L5-S1 vertebral bodies.  The 
impression was questionable disc degeneration of the L5-S1 
vertebrae.  In November 1957, the veteran had moderate 
lordosis of the lumbosacral region, with no limitation of 
motion or muscle spasm on examination.  The examiner found 
that there was an element of psychogenic overlay, but that 
the possibility of a herniated nucleus pulposus could not be 
ruled out.  No further back complaints were noted in service.  
On separation examination in September 1959, the veteran's 
spine and musculoskeletal system were noted to be normal.

An October 1970 VA examination report indicates that the 
veteran complained of morning stiffness and sudden low back 
pain.  Physical examination and x-rays of the lumbosacral 
spine were negative.  The VA examiner concluded that a back 
disability was not found.

The evidence added to the record subsequent to the RO's 
September 1975 decision includes an April 1975 VA clinical 
record which shows that the veteran complained of a history 
of back pain since 1956, intermittent until 1962, whereupon 
it became continuous.  Physical examination revealed 
iliopsoas because of back pain, and limitation of leg 
raising, bilaterally.  No diagnosis was rendered.  X-ray 
examination was ordered without reported findings.

Private medical records from OU Medical Center show that the 
veteran underwent an L4-5 discectomy, L5 decompressive 
laminectomy, L4-5 and L5-S1 posterior lumbar interbody fusion 
and posterior spinal fusion, in November 2001.  The post-
operative diagnosis was recurrent left L4-5 disc herniation 
with severe L5-S1 stenosis and degenerative disc disease at 
L4-5 and L5-S1.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the last final RO decision in 1975.  The April 
1975 VA clinical record, and the veteran's November 2001 
private surgical treatment report, are not cumulative and 
redundant of the evidence in the claims file at the time of 
the RO's September 1975 rating decision.  Thus, that evidence 
is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the veteran had a current back disability that was incurred 
or aggravated during his military service.   

The records submitted by the veteran during the years since 
the September 1975 RO decision provide a diagnosis of current 
back disability, and reflect the severity of his current back 
disability.  The Board is mindful of the veteran's assertions 
that he is entitled to service connection for his current 
back disability because he had back problems during his 
service, and continued back pain since service.  The evidence 
of record at the time of the prior final denial in September 
1975 reflected only that he was seen for episodes of 
complaints of back pain when physical examinations were 
repeatedly negative during his service, including at his 
separation examination.  However, when the additional 
evidence received subsequent to the final September 1975 RO 
decision, is considered in conjunction with the record as a 
whole, the record shows that the veteran was treated for 
complaints of back pain during his service, that he has 
current chronic back disability, and that the veteran is 
credible to report that he has continuously experienced back 
pain since service.  As such, the additional evidence, 
considered in conjunction with the record as a whole, raises 
a reasonable possibility of substantiating his claim for 
service connection for a back disability.  

In conclusion, the Board finds that new and material evidence 
has been received to reopen the veteran's previously denied 
claim for service connection for a back disability.  The 
appeal to this extent is granted.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a back disability, and the 
appeal, to this extent, is granted.


REMAND

The decision above reopened the claim of entitlement to 
service connection for a low back disability.  The RO must be 
afforded the opportunity to adjudicate the reopened claim for 
service connection, de novo, prior to appellate 
consideration.  Further, the Board finds that additional 
development of the evidence is necessary prior to appellate 
consideration of the reopened claim, de novo.

As noted above, additional evidence has been received into 
the record since issuance of the most recent supplemental 
statement of the case without waiver of RO consideration.  
The RO must adjudicate the reopened claim with consideration 
of all evidence of record.

Additionally, as noted above, the service medical records 
establish that the veteran was seen on multiple occasions in 
service for complaints of back pain, has reported that he has 
experienced back pain since service, and currently has a 
diagnosed chronic back disability.  A clinical opinion as to 
whether any current back disability is etiologically related 
to the complaints of back pain in service would be useful in 
adjudicating the reopened claim for service connection.

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  Schedule the veteran for a VA 
examination by an appropriate clinician 
to determine the nature and etiology of 
current back disability.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  The examiner must indicate 
in his/her report of the examination 
whether the claims folder was reviewed.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran has current low 
back disability that is etiologically 
related to service, to include complaints 
of low back pain in May and September 
1956 and July and November 1957.  The 
rationale for the opinion must be 
provided.  

2.  Thereafter, the RO should adjudicate 
the reopened claim of entitlement to 
service connection for a back disability, 
to include with consideration of all 
additional evidence received into the 
record since issuance of the most recent 
supplemental statement of the case.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



The veteran is advised that a failure to report for a 
scheduled examination, without good cause, could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2007).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


